Opinion issued December 13, 2012.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00285-CV
                             ———————————
               IN THE INTEREST OF W.K., Jr., T.M. and C.M.

                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-05664J


                           MEMORANDUM OPINION

      In this accelerated appeal,1 appellant, C.V.M., challenges the trial court’s

order terminating her parental rights to her three minor children. Appellant’s

court-appointed counsel has filed an Anders2 brief and informed this Court that he



1
      See TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012).
2
      Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
has “made a professional evaluation of the record” and can find no arguable

grounds for appeal.3

      We affirm.

                                     Background

      On August 26, 2010, the Texas Department of Family and Protective

Services (“DFPS”) filed its original petition to terminate appellant’s parental rights

to her three children. On February 22, 2012, the day of trial, appellant executed an

“Irrevocable Affidavit of Voluntary Relinquishment of Parental Rights to the

Department of Family and Protective Services” pertaining to the children.4 In her

affidavit, appellant testified that “[t]ermination of the parent-child relationship is in

the best interest of the children” and she gave “up all” her “parental rights and

grant[ed] them to the Department and/or to the adoptive parents” with whom her

children might be placed.

      At trial, DFPS relied solely on appellant’s affidavit of relinquishment in

support of its petition. The trial court found by clear and convincing evidence that

appellant had “executed an unrevoked or irrevocable affidavit of relinquishment”

and termination of her parental rights was in the children’s best interest. It ordered

3
      See In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.)
      (following sister courts in holding procedures set forth in Anders are applicable to
      appeal from termination of parental rights when appointed counsel concludes that
      there are no arguable issues to assert on appeal).
4
      See TEX. FAM. CODE ANN. § 161.001(K) (West Supp. 2012).
                                            2
appellant’s parental rights terminated. Appellant subsequently filed a motion for

new trial, wherein she asserted that she “desire[d] to revoke and withdraw” her

affidavit of relinquishment and “she was pressured by the Court” to sign the

affidavit. After a hearing, at which appellant did not appear, the trial court denied

her motion for new trial.

                                       Anders

      Anders procedures are appropriate in parental-rights termination cases. In re

K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.). The brief

submitted by appellant’s counsel on appeal states his professional opinion that no

arguable grounds for reversal exist and any appeal would lack merit. See Anders v.

California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief meets

the minimum Anders requirements by presenting a professional evaluation of the

record and stating why there are no arguable grounds for reversal on appeal. See

id.; In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008).

Appellant’s counsel has certified to this Court that he delivered a copy of the brief

to appellant by certified mail and informed her that she had the right to file a pro se

response. Appellant has not filed a pro se response or a motion requesting an

extension of time to file a response with this Court.

      When we receive an Anders brief from an appellant’s court-appointed

attorney who asserts that no arguable grounds for appeal exist, we must determine

                                          3
that issue independently by conducting our own review of the entire record. See

Anders, 386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and

not counsel—determines, after full examination of proceedings, whether case is

“wholly frivolous”); Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.

1991). We also consider any pro se response. See Bledsoe v. State, 178 S.W.3d
824, 826–28 (Tex. Crim. App. 2005).

      Thus, our role in this Anders appeal, which consists of reviewing the entire

record, is to determine whether arguable grounds for appeal exist. See id. at 827.

If we determine that arguable grounds for appeal exist, we abate the appeal and

remand the case to the trial court to allow the court-appointed attorney to

withdraw. See id. Then, the trial court appoints another attorney to present all

arguable grounds for appeal. See id. “Only after the issues have been briefed by

new counsel may [we] address the merits of the issues raised.” Id.

      On the other hand, if our independent review of the record leads us to

conclude that an appeal would be wholly frivolous, we may affirm the trial court’s

judgment by issuing an opinion in which we explain that we have reviewed the

record and find no reversible error. Id. Appellant may challenge the holding that

there are no arguable grounds for appeal by petitioning for review in the Texas

Supreme Court. See id. at 827 & n.6.




                                        4
                                      Conclusion

      We have reviewed the entire record, and we hold that there are no arguable

grounds for appeal. Accordingly, we affirm the order of the trial court, and we

grant counsel’s motion to withdraw.5




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Higley, and Sharp.




5
      We note that counsel still has a duty to inform appellant of the result of this appeal
      and also to inform appellant that she may, on her own, pursue a petition for
      discretionary review of this Court’s judgment in the Texas Supreme Court. See In
      re K.D., 127 S.W.3d at 68 n.3; see also Bledsoe v. State, 178 S.W.3d 824, 827 &
      n.6 (Tex. Crim. App. 2005).
                                            5